UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1987


KEVIN R. VESSELLS,

                    Plaintiff - Appellant,

             v.

KAYDON RING & SEAL, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:17-cv-01516-JKB)


Submitted: January 23, 2019                                       Decided: January 30, 2019


Before KING, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin R. Vessells, Appellant Pro Se. Kathleen Ann Mullen, PEPPER HAMILTON,
LLP, Harrisburg, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin R. Vessells appeals the district court’s order granting summary judgment on

his civil complaint alleging race discrimination and retaliation. ∗ On appeal, we confine

our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because

Vessells’ informal brief does not challenge the bases for the district court’s disposition,

Vessells has forfeited appellate review of the court’s order. See Jackson v. Lightsey, 775

F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




       ∗
         In his informal brief, Vessells also seeks to appeal the district court’s order
denying his Fed. R. Civ. P. 59(e) motion. Because Vessells did not amend his notice of
appeal or file a separate notice of appeal from this order, and filed his informal brief
outside of the appeal period, we lack jurisdiction to review the denial of the Rule 59(e)
order. See Fed. R. App. P. 4(a)(1)(a), (4)(B)(ii).


                                            2